Filed 2/8/16 P. v. Nava CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B264292
                                                                          (Super. Ct. No. 2012033392)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

MANUEL NAVA,

     Defendant and Appellant.



                   This is a case arising under Proposition 47. The trial court declared the
defendant's felony conviction to be a misdemeanor and placed him on one year post-
release community supervision (PRCS). We modify the sentence to place the defendant
on parole instead of PRCS. (Pen. Code, § 1170.18, subds. (a) & (d).)1 In all other
respects, we affirm.
                                                        FACTS
                   On July 30, 2013, Nava pled guilty to possession of methamphetamine
(Health & Saf. Code, § 11377), a felony, and disobeying a court order (§ 166, subd.
(a)(9)), a misdemeanor. Nava also admitted a prior strike within the meaning of the three
strikes law (§ 667, subd. (e)(1)) and that he had served three prior terms (§ 667.5, subd.




1
    All statutory references are to the Penal Code unless otherwise stated.
(b)). The trial court dismissed the prior strike (People v. Romero (1996) 13 Cal. 4th 497)
and placed Nava on probation on condition that he serve 240 days in jail.
                On March 14, 2014, Nava admitted a probation violation. The trial court
sentenced him to prison for two years.
                On August 17, 2014, Nava was released from prison and placed on three
years PRCS. (§ 3450 et seq.)
                On November 19, 2014, the trial court granted Nava's Proposition 47
petition and reclassified his felony methamphetamine conviction as a misdemeanor. The
court declined to place Nava on parole pursuant to section 1170.18, subdivision (d).
Instead, the court continued Nava on PRCS.
                On April 16, 2015, Nava was in custody due to an alleged violation of his
PRCS. He requested that the court discontinue his PRCS as not authorized under
Proposition 47 and to give him one year of excess presentence credits. The trial court
denied Nava's requests, found him in violation of his PRCS and sentenced him to 120
days in jail.
                                        DISCUSSION
                Nava contends the plain language of Proposition 47 gives the trial court
discretion to place the defendant on probation, not PRCS. The People concede Nava is
correct.
                Section 1170.18, subdivision (d), part of Proposition 47, provides in part:
"A person who is resentenced . . . shall be subject to parole for one year following
completion of his or her sentence, unless the court, in its discretion, as part of its
resentencing order, releases the person from parole."
                Parole and PRCS are not the same. (See People v. Espinoza (2014) 226
Cal. App. 4th 635, 638-640.)
                But there is nothing to indicate that the trial court that sentenced Nava to
one year of PRCS would not have sentenced him to one year of parole. We can amend
the sentence on appeal.


                                               2
              Nava also contends he is entitled to apply his excess presentence credits
toward his parole. He acknowledges that we rejected this contention in People v. McCoy
(2015) 357 P.3d 770, review granted Oct. 14, 2015, No. B260449. He requests, however,
that we reconsider our opinion. We decline to do so.
                                     DISPOSITION
              The sentence is amended from one year on PRCS to one year on parole. In
all other respects, we affirm.
              NOT TO BE PUBLISHED.




                                          GILBERT, P. J.


We concur:



              YEGAN, J.



              PERREN, J.




                                            3
                              Donald D. Coleman, Judge

                           Superior Court County of Ventura

                         ______________________________


             William Quest, Senior Deputy Public Defender, for Defendant and
Appellant.


             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Mary Sanchez,
Carl N. Henry, Deputy Attorneys General, for Plaintiff and Respondent.




                                           4